        Case 1:18-cr-00289-SHS Document 210 Filed 10/16/19 Page 1 of 1

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District ofNew York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew 's Plaza
                                                    New York, New York   JOfif,==='~¥·'~~•~:::::=:;:!::;::==:::::::,
                                                                               USOCSDNY
                                                     October 16, 20 i DOCU~fENT

BY EMAIL/ECF                                                               f; El. BL""'TRONICALLY FILBD
Honorable Sidney H. Stein
                                                                           If ~?_C #: ~:----.,...__ _
United States District Judge                                               ~~- FILlfD:           IP ~
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Bryan Duncan, S118 Cr. 289 (SHS)

Dear Judge Stein:                                                                  MEMO Eft'TXJRSED
        The Government respectfully submits this letter to request a brief adjournment of the
sentencing of Bryan Duncan, currently scheduled for November 14, 2019. The defendant consents
to this request. The reason for the request is due to conflicting trial schedules that will prevent
members of the prosecution team from participating in the sentencing. We would therefore
respectfully request the sentencing be adjourned to a new sentencing date in January, which we
understand is convenient for defense counsel.


                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney




cc: Ikiesha Al-Shabazz, Esq. (by ECF)
